UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-1334


PERCY L. WYATT,

                  Plaintiff - Appellant,

          v.

ROBERT STEIDEL,      Director    of   Public   Utilities,   City   of
Richmond,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. John A. Gibney, Jr., District
Judge. (3:14-cv-00064-JAG)


Submitted:   July 21, 2015                      Decided:    July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Percy L. Wyatt, Appellant Pro Se. Richard Earl Hill, Jr., Stephen
Michael Hall, RICHMOND CITY ATTORNEY’S OFFICE, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Percy L. Wyatt appeals the district court’s order granting

defendant’s motion for summary judgment.     We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.    Wyatt v. Steidel, No.

3:14-cv-00064-JAG (E.D. Va. Mar. 3, 2015).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  2